1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                                    NO. 29,281

 5 JUNIOR PINTO,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Thomas J. Hynes, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Karl Erich Martell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                             MEMORANDUM OPINION

17 KENNEDY, Judge.

18       Defendant appeals the denial of his motion to dismiss the charges against him

19 on the basis that he was not timely arraigned pursuant to Rule 5-604(A) NMRA. In

20 our second notice, we proposed to affirm the denial of Defendant’s motion.

21 Defendant has timely responded. We have considered his arguments and finding them
 1 unpersuasive, we affirm.

 2        In our notice, we proposed to conclude that the failure to arraign here for an

 3 extended period of time was a technical violation of the rule. [SCN 2] As a result,

 4 Defendant was required to show that he was prejudiced by the violation. State v.

 5 Budau, 86 N.M. 21, 23, 518 P.2d 1225, 1227 (Ct. App. 1973).                Defendant

 6 acknowledges that he did not establish any particular prejudice, but he continues to

 7 assert that the violation of the rule was a violation of due process.

 8        As we pointed out in our notice, due process is often satisfied by establishing

 9 procedures that are deemed fair and appropriate under the circumstances. Here, the

10 procedures established for arraignment of a criminal defendant are meant to ensure the

11 identity of the defendant, to inform him of the charges against him, and to give him

12 an opportunity to plead to the charges. There is no question that all of that occurred

13 when the charges were pending in magistrate court. Thus, we cannot say that

14 Defendant’s due process rights were violated under the circumstances of this case.

15        For the reasons stated herein and in the second calendar notice, we affirm the

16 denial of Defendant’s motion to dismiss.

17        IT IS SO ORDERED.

18                                         ___________________________________
19                                         RODERICK T. KENNEDY, Judge

20 WE CONCUR:

                                              2
1 ___________________________
2 JONATHAN B. SUTIN, Judge



3 ___________________________
4 ROBERT E. ROBLES, Judge




                                3